Citation Nr: 1434288	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder and, if so, whether service connection is warranted.

6.  Entitlement to service connection for allergic rhinitis, to include as due to herbicide exposure.

7.  Entitlement to service connection for actinic keratoses, to include as due to herbicide exposure.

8.  Entitlement to service connection for melanoma of the face, scalp, back and chest, to include as due to herbicide exposure.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a skin rash as due to herbicide exposure.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, also claimed as numbness in the legs, to include as due to herbicide exposure.

11.  Entitlement to service connection for attention deficit disorder, to include as secondary to service-connected PTSD.

12.  Entitlement to service connection for a dental disorder, claimed as gum issues and teeth falling out, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to January 1970, to include service in the Republic of Vietnam from April 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating and/or Decision Review Officer (DRO) decisions issued in January 2007, April 2009, June 2009, November 2009, and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeals from a January 2007 rating decision which denied his claims for service connection for allergic rhinitis, actinic keratosis, and melanoma of the face, scalp, back, and chest.  He also appeals from an April 2009 DRO decision that granted his claim for service connection for PTSD and assigned an initial rating of 30 percent, effective March 31, 2003, as well as a November 2009 rating decision that denied his claim for a temporary total rating due to hospital treatment in excess of 21 days.  In November 2011, the RO partially granted the Veteran's claim for an increased rating for PTSD and assigned a 50 percent rating, effective March 31, 2003.  Inasmuch as a rating higher is available, and a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the Veteran appeals from a June 2009 rating decision that denied his requests to reopen claims for service connection for back and right knee disorders.

In a rating decision issued on November 29, 2012, the agency of original jurisdiction (AOJ) denied the Veteran's claims for service connection for peripheral neuropathy, attention deficit disorder, and a dental disorder as well as his request to reopen a claim for service connection for a skin rash.  The Veteran subsequently filed a notice of disagreement as to these claims and such document was received by VA on December 3, 2013; the postmark related to such submission is not of record.  As to when a notice of disagreement is considered received by the VA, 38 C.F.R. § 20.305(a) (2013) (the 'mailbox rule') provides that a response that does not contain a postmark will be presumed to be have been mailed five days prior to the date of receipt of the document by VA exclusive of Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. §§ 20.302, 20.305 (2013).  Here, the Veteran's notice of disagreement as to the November 2012 rating decision was due on Friday, November 29, 2013, and was received by VA on Tuesday, December 3, 2013.  In consideration of the aforementioned regulations, such is found to be timely filed.  Id.  The Board further notes that a statement of the case as to these claims has not yet been issued and these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Pertinent to the Veteran's claims for service connection for actinic keratoses and melanoma, as well as his request to reopen a claim for service connection for a skin rash, the Board notes that a July 1982 rating decision had denied service connection for a rash. The United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the instant case, the Veteran's previous claim for service connection that involved a rash is separate and distinct from his current claims regarding actinic keratoses and melanoma, as such latter disorders involve scaly patches of skin and cancer, respectively.  The Board therefore has characterized the claims as shown on the first page of this decision and the claim for service connection for actinic keratoses and melanoma are being considered on a de novo basis.

In a June 2007 statement, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in his subsequent substantive appeals (VA Forms 9), the Veteran indicated that he did not want a Board hearing.  As such, the Board sought clarification from the Veteran as to whether he desired a Board hearing.  In June 2014, the Veteran indicated that he did not want a Board hearing. Therefore, any prior request for such a hearing is considered to be withdrawn.  38 C.F.R. 
§ 20.704(e) (2013).

In February 2014, the Veteran's attorney submitted additional evidence in support of the claims on appeal.  His attorney waived AOJ consideration of this evidence in June 2014.  38 C.F.R. § 20.1304 (2013). Therefore, the Board may properly consider such newly received evidence.

In a July 2013 DRO decision, the AOJ denied the Veteran's claim for TDIU; however, such issue was also considered in the April 2013 supplemental statement of the case in relation to his claim for a higher initial rating for PTSD.  While the Veteran subsequently filed a notice of disagreement in June 2014 with respect to the TDIU claim, the Board has assumed full jurisdiction over such issue as part and parcel of his increased rating for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

The Board notes that, in January 2010, attorney fees were awarded to the Veteran's attorney and, in March 2010, she submitted a notice of disagreement as to the amount of such fees.  However, following a subsequent award of attorney fees in December 2011, she withdrew her notice of disagreement in February 2013.  Therefore, such issue is no longer in appellate status.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013; such records were not considered by the AOJ.  However, the Veteran's attorney waived RO consideration of new evidence in June 2014.  See 38 C.F.R. § 20.1304(c) (2013).  A review of the documents in VBMS reveals a December 2013 notice of disagreement as to the claims for a skin rash, peripheral neuropathy, attention deficit disorder, and a dental disorder.  The remainder of the documents in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a temporary total rating due to hospital treatment in excess of 21 days as well as the requests to reopen claims of service connection for back and right knee disorders are decided below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From September 10, 2009 to September 16, 2009, the Veteran received in-patient treatment for PTSD, which totals less than 21 days.

2.  In a final rating decision dated in January 2004 and issued in February 2004, the RO determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for a back disorder, and denied service connection for a right knee disorder.  

3.  Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

4.  Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days from September 10, 2009 to September 16, 2009 are not met.  38 U.S.C.A.       § 1155 (West 2002); 38 C.F.R. § 4.29 (2013).

2.  The February 2004 rating decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for a back disorder, and denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In some cases, however, the VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established). With regards to the claim for entitlement to a temporary total rating, as discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for a temporary total rating.   The VCAA is therefore inapplicable and need not be considered in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In addition, as the Board's decision to reopen the Veteran's claims of entitlement to service connection for back and right knee disorders are completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues, are deferred pending additional development consistent with the VCAA.

II.  Temporary Total Rating

The Veteran contends that he is entitled to a temporary total rating for his period of in-patient treatment for PTSD, which occurred from September 10, 2009 to September 16, 2009.  He has provided no specific argument in support of his contention. 

A total rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  Subject to certain provisions, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29.

The basic facts in this case are not in dispute.  A September 2009 VA discharge summary indicates that the Veteran had received in-patient psychiatric treatment due, at least in part, to his service-connected PTSD.  This discharge summary clearly indicates that the Veteran was admitted on September 10, 2009 and discharged on September 16, 2009.  Such in-patient treatment was for a period of less than 21 days.

Based on the foregoing, the Board concludes that the Veteran is not legally entitled to a temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the Veteran was hospitalized for less than 21 days, he is not legally entitled to a temporary total rating.  Therefore, his claim of entitlement to a temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability must be denied.

III.  Petitions to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, the Veteran previously claimed entitlement to service connection for a back disorder and this claim was initially denied in September 1980 rating decision upon consideration of his service treatment records.  Service treatment records reflect an October 1969 treatment note indicating that the Veteran fell out of a moving Jeep and that he had been treated for "scraps" and cuts on his right hand.  A December 1969 coccyx X-ray also stated that the Veteran had fallen out of a Jeep "onto his butt."  The Veteran's claim was denied as a back injury was not established by the evidence of record.  

In December 1997, the Veteran requested that his claim for service connection for a back disorder be reopened.  However, the Veteran provided no additional evidence and the claim was again denied in a March 1999 administrative decision.  This administrative decision indicated that a VA Form 4107, "Notice of Procedural and Appellate Rights," had been enclosed.

Thereafter, the Veteran attempted to reopen his claim for service connection for a back disorder, and submitted a new claim for service connection for a right knee disorder in February 2003.  In a rating decision dated in January 2004 and issued in February 2004, the RO considered the Veteran's service treatment records and post-service VA treatment records.  

Referable to his claim for a back disorder, the RO noted that the Veteran's claim was initially denied because there was no chronic back disability shown during his military service.  The RO determined that the evidence received in connection with most recent claim, which consisted of VA treatment records, only showed a current back disorder.  Therefore, the RO found that such evidence was not new and material to the instant claim because they do not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  As such, the RO denied the Veteran's application to reopen his claim.

Pertaining to his claim for a right knee disorder, the RO noted that service treatment records were negative for complaints, treatments or diagnoses related to any right knee disorder.  Post-service treatment records reflect findings of a complex tear of the body of the posterior horn of the medial meniscus in a September 2002 VA right lower extremity Magnetic Resonance Imaging (MRI) scan as well as complaints of right knee pain beginning in December 2002.  The Veteran's claim was denied as the evidence of record did not establish a nexus between his right knee disorder and service.   

In February 2004, the Veteran was advised of the decision and his appellate rights.  In December 2004, a "Notice of Disagreement" as to the "denied claims" was filed by S. F., who did not identify his relationship to the Veteran.  The RO, in an April 2005 letter, informed the Veteran that this submission had not been accepted as a valid notice of disagreement as it did not specifically identify the issue for which disagreement was entered.  As it was unclear whether the April 2005 letter was sent to the proper address, it was resent to the Veteran's address of record in July 2005.  Thereafter, in August 2005, the Veteran responded and only indicated disagreement with the February 2004 rating decision's denial of service connection for PTSD.  No mention of his back or right knee was made.  Therefore, such communication cannot be construed as a notice of disagreement as to either of these issues.

No further communication regarding the Veteran's claim of entitlement to service connection for a back and/or right knee disorder was received until October 2008, when VA received his application to reopen such claims.  Therefore, the February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for back and right knee disorders was received prior to the expiration of the appeal period stemming from the February 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Pertaining to the Veteran's back disorder, evidence received since the February 2004 rating decision consists of VA outpatient treatment records, a February 2014 opinion from Dr. A. A. and various lay statements from the Veteran and a friend who knew him during service.  In this regard, a December 2007 VA treatment note assessed lumbar stenosis and a September 2007 VA X-ray revealed mild degenerative disc disease at L5-S1.  A February 2014 opinion from Dr. A. A. indicates that it was more likely than not that the Veteran had a back injury with radiculopathy secondary to his fall out of a Jeep during service.  An August 2009 statement from S. S., who had served with the Veteran, described an accident that occurred in approximately January 1970 in which the Veteran was ejected from a Jeep.  The author recalled that the Veteran had complained of back and knee pain/injuries after the incident.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the statements from the Veteran and his friend pursuant to Justus, as well as the February 2014 opinion from Dr. A. A., the Board finds that the evidence received since the February 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a back disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a back disorder was previously denied as the evidence did not show that a back injury was incurred in service.  The records received subsequent to the February 2004 rating decision reflect a statement from the Veteran's friend which suggested that the Veteran had sustained an in-service back injury.  Moreover, the February 2014 opinion from Dr. A. A. suggested a nexus between a current lumbar spine disorder and service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back disorder is reopened. 

Regarding his right knee disorder, evidence received since the February 2004 rating decision consists of VA outpatient treatment records, a February 2014 opinion from Dr. A. A. and various lay statements from the Veteran and a friend who knew him during service.  The February 2014 opinion from Dr. A. A. indicates that it was more likely than not that the Veteran had residuals of a right knee injury that were a result of a fall out of his Jeep during service.  An August 2009 statement from S. S., who had served with the Veteran, described an accident that occurred in approximately January 1970 in which the Veteran was ejected from a Jeep.  The author recalled that the Veteran had complained of knee pain and injuries after the incident.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra. 

Presuming the credibility of the statements of the Veteran and his friend pursuant to Justus, as well as the February 2014 opinion from A. A., the Board finds that the evidence received since the February 2004 decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right knee disorder was previously denied in a January 2004 rating decision as a nexus between the right knee disorder and service was not shown.  The February 2014 opinion from Dr. A. A., received subsequent to January 2004 rating decision, suggests such a nexus and the statement from the Veteran's friend suggested that the Veteran had sustained an in-service right knee injury.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee disorder is reopened. 


ORDER

A temporary total rating due to hospital treatment in excess of 21 days for a service-connected disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

Relevant to the Veteran's claim for a higher initial rating, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The record reflects that the Veteran was afforded a VA psychiatric examination in January 2009.  The Board finds that an additional examination is necessary as the Veteran alleged significantly worsening symptoms since his last VA examination.  Specifically, he has reported experiencing suicidal ideations.  The Board also notes that he had received in-patient psychiatric treatment due to his PTSD symptoms in September 2009.  In light of these allegations of worsening symptoms and his in-patient hospitalization, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as relevant to his TDIU claim, the examiner should be requested to provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed back right knee disorders.

In this regard, the Veteran has alleged injuring his back and right knee in a motor vehicle accident while serving in Vietnam.  Service treatment records indicate that the Veteran "fell out of a Jeep onto his butt" in December 1969 and that an X-ray of his coccyx had been taken.  As detailed above, an August 2009 statement from S. S. detailed knee and back pain or injuries that the Veteran sustained after being ejected from a Jeep while serving in Vietnam.  Further, the Board notes the February 2014 opinion from Dr. A. A. which indicates that it was more likely than not that the Veteran's residuals of a right knee injury and a back injury with radiculopathy were secondary to his fall out of a Jeep while in service.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his right knee and back disorders.

Regarding all claims on appeal, the Board also finds that a remand is necessary in order to obtain outstanding SSA records.  The Veteran reported that he had been awarded Social Security Administration (SSA) benefits in September 2009; the basis of this award is not clear from the record.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, such records should be obtained on remand.

Due to the length of time which will elapse on remand, updated VA treatment records dated from February 2013 to the present from the VA Medical Center (VAMC) in Charleston that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  In this regard, while VA treatment records dated through February 2013 were associated with the Veteran's Virtual VA file.  In addition, a January 2006 VA treatment note suggests that testing had been scheduled to determine whether the Veteran had melanoma; such records are not contained in the claims file and it is not clear whether records such testing was not conducted.  On remand, such records should be obtained.

With respect to the Veteran's claims for service connection for right and left lower extremity peripheral neuropathy, attention deficit disorder and a dental disorder to include gum issues and teeth falling out, as well as a request to reopen a claim for service connection for a skin rash, the Board notes that a rating decision issued on November 29, 2012 denied such these claims.  Thereafter, on December 3, 2013, the Veteran entered a timely notice of disagreement as to the denial of these claims.  See 38 C.F.R §§ 20.302, 20.305.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, attention deficit disorder, and a dental disorder, as well as a request to reopen a claim for service connection for a skin rash.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All efforts to obtain these records should be documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

3.  Obtain all treatment records from the Charleston VAMC dated from February 2013 to the present as well as any records related to dermatology treatment or testing as well as records of any such testing conducted in January 2006.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all psychiatric symptoms found to be present.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in January 2009 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

The examiner should further provide a full description of the effects of the Veteran's PTSD on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After completion of the above development, and following obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his back and right knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Identify all diagnoses of the Veteran's back and right knee.

(b) For each diagnosed disorder of the back and/or right knee, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his reports of falling out of a Jeep in December 1969.  In this regard, the examiner should consider documentation in the service treatment records indicating that the Veteran "fell out of a Jeep onto his butt" in December 1969 and that an X-ray of his coccyx had been taken, as well as the August 2009 statement from S. S. detailing knee and back pain or injuries that the Veteran sustained after being ejected from a Jeep while serving in Vietnam.  The examiner should reconcile any opinion rendered with Dr. A.A.'s February 2014 opinion.

(c)  If arthritis is diagnosed in any section of the lumbar spine and/or right knee, did such manifest to within one year of the Veteran's discharge (i.e., January 1971)?  If so, what were the manifestations?

The examiner should also consider the Veteran's lay statements regarding his in-service injury and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


